Citation Nr: 0825058	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina in which 
the RO denied the benefits sought on appeal.  The appellant, 
who had active service from November 1968 to November 1970, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in March 2006.  Thereafter, the Board 
remanded the case for further development in May 2006.  For 
the record, the Board noted in that decision that the 
appellant had withdrawn his appeal for entitlement to service 
connection for malaria; and that the appellant had not 
appealed a claim of entitlement to service connection for 
hepatitis C that had been denied in a December 2003 rating 
decision. May 2006 BVA decision, p. 2.  

A review of the claims file reveals that the RO has 
substantially complied with the Board's May 2006 remand 
directives.  As such, the case has been returned to the Board 
for further review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record does not indicate that the 
appellant experiences bilateral hearing acuity that meets 
VA's definition of hearing loss.  

3.  The appellant's service-connected lumbosacral strain has 
not been shown to be productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  

4.  The appellant's service-connected lumbosacral strain has 
not been shown to be manifested by moderate limitation of 
motion, forward flexion of the thoracolumbar spine of less 
than 60 degrees or a combined range of motion of the 
thoracolumbar spine less than 120 degrees; nor does the 
evidence reveal that the appellant experiences muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis as a result of his service-connected 
lumbosacral strain.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during service, and sensorineural hearing loss may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  The schedular criteria for an increased evaluation in 
excess of 10 percent for a lumbosacral strain have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (2003) and 5237 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  With respect to the appellant's 
claims of entitlement to service connection for bilateral 
hearing loss and an increased disability rating in excess of 
10 percent for his service-connected lumbosacral strain, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

In this case, a letter dated in June 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The June 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II].  Although the June 2006 letter was not sent prior to the 
initial adjudication of the appellant's claims, the Board 
finds that the belated notice was not prejudicial to him 
since the appellant was provided adequate notice, his claims 
were readjudicated, and the appellant was provided a 
Supplemental Statement of the Case explaining the 
readjudication of his claims in December 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  In 
addition to the foregoing, the Board observes that the RO 
provide the appellant with an explanation of disability 
ratings and effective dates in the June 2006 letter.    

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In making the determination that VA has fulfilled its 
obligations pursuant to the VCAA, the Board is aware of the 
United States Court of Appeals for Veterans Claims (the 
"Court") recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  For the reasons discussed below, the 
Board finds that a merits adjudication of the appellant 
increased rating claim can proceed on the basis that the 
appellant had actual knowledge of what was necessary to 
substantiate his claim.  As such, no prejudicial error has 
occurred.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board is aware that the June 2006 letter referenced above 
does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board finds that any such 
procedural defect in notice does not constitute prejudicial 
error in this case because of evidence of actual knowledge on 
the part of the appellant and other documentation in the 
claims file reflecting such notification that a reasonable 
person could be expected to understand what was needed to 
substantiate the present claim. See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board finds that the appellant's 
statements to VA examiners, as well as to the RO, contain a 
description of the effect his service-connected lumbosacral 
strain has on his employability and daily life.  These 
statements indicate an awareness on the part of the appellant 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  In addition, 
the Board observes that the appellant testified regarding the 
status of his current back disorder and its affect on his 
employability and his daily life during his March 2006 BVA 
hearing.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim. See Vazquez-Flores, supra, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the appellant's 
lay assertions of effects of the service-connected disability 
on employability and daily life, the Board does not view the 
appellant's service-connected lumbosacral strain to be 
covered by the second requirement of Vazquez-Flores, and no 
further analysis in that regard is necessary.

Finally, the Board observes that the January 2003 Statement 
of the Case and February 2005 Supplemental Statement of the 
Case in this case includes a discussion of the rating 
criteria utilized in evaluating the appellant's service-
connected disability; and this criteria was also generally 
discussed in the Board's May 2006 decision.  The appellant 
was accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria.

In addition to the foregoing, the Board observes that the 
record reflects VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Specifically, the Board observes that the appellant's service 
medical records, V.A. treatment records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant has also been 
afforded several VA examinations in connection with both of 
his claims. 38 C.F.R. § 3.159(c)(4); VA examination reports 
dated in February 2003, September 2004, January 2005, April 
2005, June 2005, February 2007 and March 2007.  In regards 
these examinations, the Board notes for the record that the 
claims file contains no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected lumbosacral strain since he was 
last examined. 38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The appellant's VA 
examinations of record appear to be thorough and adequate 
upon which to base a decision.     

Since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for bilateral hearing loss

In this case, the appellant contends that he is entitled to 
service connection for bilateral hearing loss on the basis 
that he was exposed to acoustic trauma while working as a 
supply clerk with an artillery unit during his period of 
service. March 2006 BVA hearing transcript, pgs. 3-8.  As 
will be discussed in more detail below, the Board finds that 
the preponderance of the evidence is against the appellant's 
service connection claim.  As such, the appeal as to this 
issue must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2007).  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. See 38 U.S.C.A. § 1137; 38 C.F.R. 
§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to a veteran's claim. Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  The Court has also held that evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection. Hensley v. Brown, 5 Vet. 
App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge. Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the veteran's present 
condition (e.g., whether the veteran's present condition is 
of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay 
observation). Savage v. Gober, 10 Vet. App. 488 (1997).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan, 451 F.3d at 
1335.  This would include weighing the absence of 
contemporary medical evidence against lay statements.

Prior to addressing the merits of the appellant's bilateral 
hearing loss claim, the Board observes for the record that 
the appellant has been granted service connection for 
tinnitus based upon the same factual scenario he relies upon 
in seeking service connection for hearing loss. See August 
2005 rating decision, p. 3.  The Board does not find the 
granting of service connection for tinnitus in this case to 
be contradictory to the denial of service connection for 
hearing loss in light of the fact that tinnitus is a disorder 
based entirely upon symptomatology that cannot be objectively 
confirmed or refuted.  Service connection for tinnitus in 
this case was ultimately granted based upon an April 2005 
favorable medical nexus opinion provided by a VA audiological 
examiner who found no evidence in the appellant's claims file 
that confirmed or refuted the appellant's assertions that his 
tinnitus began in service. April 2005 VA examination report, 
p. 2.  However, in terms of the current claim on appeal, the 
examiner was unable to provide an opinion as to whether the 
appellant suffered from bilateral hearing loss as a result of 
acoustic trauma in service in light of inconsistent test 
results. Id., p. 1.  Thus, the examiner took into 
consideration additional medical evidence in evaluating the 
appellant's bilateral hearing loss claim that did not exist 
in terms of his claim of entitlement to service connection 
for tinnitus.  Therefore, the fact that the medical examiner 
provided a favorable opinion in regards to the appellant's 
tinnitus claim without providing an opinion in terms of his 
hearing loss claim is not probative to the outcome of the 
present appeal.  

Turning to the merits of the issue on appeal, the Board 
observes that although there are voluminous VA and private 
medical records contained in the claims file, none of these 
records reference a diagnosis of bilateral hearing loss that 
meets VA's definition of hearing loss.  While the appellant 
has reported that he underwent a clinical evaluation for 
hearing loss at a VA Medical Center ("VAMC") in New York in 
1971 (within a year after his discharge from active duty), no 
such records have been associated with the claims file.  
Although a February 2003 VA medical record reflects an 
examiner's preliminary opinion that the appellant's puretone 
thresholds and speech recognition scores were within normal 
limits for the left ear but indicated hearing loss in the 
right ear, the audiological assessment could not be completed 
on the basis that the reliability of the appellant's 
responses deteriorated over the course of the assessment. 
February 2003 VA audiological consult.  Thereafter, VA 
attempted to obtain medical evidence supportive of the 
appellant's hearing loss claim by scheduling the appellant 
for an audiological examination.  However, according to 
examination reports dated in April 2005, June 2005 and March 
2007, the appellant's puretone thresholds and speech 
recognition scores were found to be inadequate for rating 
purposes on the basis that the appellant either could not or 
would not respond consistently to testing. See April 2005 and 
June 2005 VA examination reports.  Thus, it appears that 
either the appellant's own inability or his failure to 
cooperate with VA has made it impossible to obtain the 
evidence necessary to substantiate the appellant's claim. See 
38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("[t]he duty to assist is not 
always a one-way street."  If a veteran desires help with 
his claims, he must cooperate with VA's efforts to assist 
him, to include reporting for scheduled examinations).

Based on the foregoing, the Board must adjudicate the 
appellant's service connection claim based on the existing 
record, one that does not contain any medical evidence 
indicating that the appellant has been diagnosed with hearing 
loss that qualifies as a disability for VA purposes.  

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  
In fact, the existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
appellant presently has bilateral hearing loss that qualifies 
as a disability for VA purposes, there is no basis for the 
granting of service connection under any theory.  

In making this decision, the Board acknowledges that the 
appellant is competent to report symptoms which come to him 
through his senses. See Layno v. Brown, 6 Vet. App. at 469; 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
appellant's contentions regarding a relationship between his 
claimed hearing loss and exposure to in-service noise are not 
statements about symptomatology, an observable medical 
condition or a contemporaneous medical diagnosis.  Rather, 
the appellant's contentions are statements of causation.  
Such statements clearly fall within the realm of opinions 
requiring medical expertise.  The appellant has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of the claimed 
disability.

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for bilateral.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Increased rating for lumbosacral strain

The appellant has been assigned a 10 percent disability 
rating for his service-connected lumbosacral strain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
He contends, however, that his lumbosacral strain is more 
disabling than currently evaluated and has appealed for an 
increased rating. See March 2006 BVA hearing transcript, pgs. 
8-17.  

Prior to addressing the merits of the appellant's claim, the 
Board observes for the record that it has thoroughly reviewed 
all the evidence in the appellant's claims file.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the appellant or on his 
behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein, 
particularly in light of the fact that the claims file 
consists of four (4) volumes and numerous medical records 
pertaining to the appellant's February 2002 motor vehicle 
accident and his application for Social Security 
Administration ("SSA") benefits due to injuries associated 
with that accident. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

In this regard, the evidence of record reveals that the 
appellant was involved in a hit and run accident that took 
place in February 2002.  At that time, the appellant's 
bicycle was struck by a car, causing pelvic fractures and hip 
injuries that ultimately required surgery.  VA medical 
records, private medical records and records from SSA reveal 
that the appellant has suffered ongoing medical complications 
from his 2002 accident, including lower extremity weakness 
and pain.  Notable to this appeal, however, is the 
appellant's testimony before the Board that he experienced 
severe back symptomatology prior to the February 2002 
accident, such that he believes an increased rating for his 
service-connected lumbosacral strain is warranted. March 2006 
BVA hearing transcript, p. 13.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in deciding the appellant's increased evaluation 
claim, the Board has considered in this case the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether 
the appellant is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  Hart 
essentially extends Fenderson to all increased evaluation 
claims.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.  

In this case, the appellant was initially granted service 
connection in a June 1981 rating decision for residuals of a 
back injury. June 1981 rating decision.  Although the 
appellant's service medical records do not reference any 
complaints or treatment associated with a back injury, such 
an injury was assumed on the basis of a notation of a 
lumbosacral sprain reported on the appellant's service 
separation examination. Id.  As such, the appellant was 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral strain. 
(1981).  At that time, Diagnostic Code 5295 provided for the 
assignment of a 10 percent evaluation for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation was assigned for a lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A disability 
rating of 40 percent disability rating was also available 
upon a showing of severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. 
§ 4.71a.  A 40 percent disability rating was the highest 
disability rating available under Diagnostic Code 5295.   

In relevant part, prior to September 26, 2003, the Rating 
Schedule provided ratings for limitation of motion of the 
lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Prior to September 23, 2002, intervertebral disc syndrome 
productive of mild impairment warranted a 10 percent rating; 
moderate impairment with recurring attacks warranted a 20 
percent rating; severe impairment with recurring attacks, 
with intermittent relief warranted a 40 percent rating; and 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warranted a 60 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

In regards to the current appeal, the appellant submitted a 
request for an increased rating for his service-connected 
lumbosacral strain in July 2002.  The Board notes that during 
the pendency of the appellant's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome 
("IVDS") under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. See 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  These revisions indicated that preoperative or 
postoperative IVDS was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The term "chronic orthopedic and neurologic 
manifestations" means "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so." Id., Note (1).  With 
regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the rating 
criteria provide that a 10 percent evaluation is warranted if 
IVDS is manifested by incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks.  A 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks.  Lastly, a 60 percent rating is 
warranted if the total duration is at least six weeks. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, IVDS was assigned a new 
diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that IVDS (pre-operatively or post-
operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  However, these revisions were intended 
to be clarifying and non-substantive in nature. See Schedule 
for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 
56,510 (Sept. 4, 2002) (indicating that the then-proposed 
amendment "would make editorial changes," but would not 
"represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").

In addition to modifying Diagnostic Code 5243, the 2003 new 
regulations that became effective on September 26, 2003 
provided that diseases and injuries of the spine will be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, with lumbosacral 
strain assigned the new diagnostic code number of 5237.  
Under the general formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent disability evaluation is contemplated 
for a spine disability when there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  Lastly, a 100 
percent evaluation is assigned upon a showing of unfavorable 
ankylosis of the entire spine. Id.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id., Note (1).

When the evidence in this case is considered under the old 
schedular criteria of governing evaluations of service-
connected spinal disorders applicable prior to September 23, 
2003, the Board finds that the record does not establish 
entitlement to a disability rating in excess of 10 percent.  
In making this finding, the Board has carefully considered 
all evidence of record, to include the appellant's most 
recent VA examination report dated in February 2007.  After 
considering this evidence, the Board finds that the appellant 
is not entitled to a higher disability rating pursuant to 
Diagnostic Code 5295 as the record does not show that the 
appellant experiences muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral, while in a 
standing position. See February 2007 VA examination report, 
p. 2 (palpitation of the appellant's back revealed no spasm 
or tenderness; and the appellant's straight leg raising was 
found to be negative bilaterally). Id.  In addition, the 
evidence does not reveal that the appellant has severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion as would be necessary for 
a 40 percent disability rating pursuant to Diagnostic Code 
5295.  

In regards to limitation of motion under Diagnostic Code 
5292, the Board observes that physical examination of the 
appellant's back in February 2007 revealed markedly reduced 
range of motion such that the examiner noted the appellant 
could forward flex his low back to 20 degrees and extend to 0 
degrees; laterally flex to 10 degrees in both directions; and 
that he could rotate 0 degrees to the right and 30 degrees to 
the left. Id.  He also reported that all of the appellant's 
motions had end-of-range pain; and that the range of motion 
measurements were not additionally limited following 
repetitive use.  Lastly, the examiner noted his review of an 
MRI taken of the appellant's lumbar spine in January 2006 
that showed mild annular bulging at L1 and L2 down to the L5-
S1 levels, as well as additional further degenerative central 
canal stenosis at L4-L5. Id., pgs. 3-4.  Based upon this 
evidence, the examiner diagnosed the appellant with (1) 
degenerative lumbar disk disease and (2) healed left hip and 
pelvic fractures. Id., p. 3.  

However, in addressing the appellant's limitation of lumbar 
motion, the examiner reflected that the extent of the 
appellant's lumbosacral strain was somewhat complex; and that 
in his opinion, the appellant's markedly reduced motion was 
not in keeping with his radiographic findings.  As such, he 
reported that from an objective standpoint, the extent of the 
appellant's disability associated with his lumbosacral strain 
was mild. Id., p. 3.  He also found no objective evidence of 
weakened movement of the appellant's lower back and lower 
extremities.  In doing so, he reported that there was 
incomplete effort on examination, thus again placing into 
question the range of motion measurements obtained during the 
examination itself. Id.  Also of interest to the Board is an 
April 2003 VA examination report in which the appellant's 
lumbar spine range of motion testing revealed forward flexion 
to 60 degrees while standing, 90 degrees while sitting, 0 
degrees of extension with pain down his left side and 20 
degrees of lateral side bending to the right and to the left. 
See April 2003 VA examination report, p. 1.  In light of the 
contradictory range of motion measurements in conjunction 
with the objective MRI and x-ray evidence of record, the 
Board finds the February 2007 VA examiner's opinion as to the 
severity of the appellant's lumbosacral strain to be 
persuasive; and equates a lumbosacral strain that is mild in 
nature to more nearly approximate slight limitation of motion 
rather than moderate or severe limitation.  As such, the 
Board finds a 10 percent disability rating is appropriate 
under Diagnostic Code 5292.  

In addition to the foregoing, the Board notes that it has 
considered whether the appellant's claim should be evaluated 
pursuant to the diagnostic criteria provided for IVDS in 
Diagnostic Code 5293 (2003) and/or Diagnostic Code 5243 
(2007).  However, in addressing the medical questions poised 
by the Board in its March 2006 remand, the February 2007 VA 
examiner opined that while the appellant has been diagnosed 
with IVDS, IVDS is not a component of the appellant's 
service-connected lumbosacral strain since such a diagnosis 
would not be expected to result from the injury described in 
the appellant's service medical records. February 2007 VA 
examination report, p. 3.  In addition, x-rays taken of the 
appellant's lumbar spine in March 2003 revealed that the 
appellant's vertebrae were fairly well mineralized and in 
normal alignment, although mild spondylosis was seen, and the 
appellant's disc spaces appeared to be well preserved. See 
March 2003 VA medical records.  Regardless of the foregoing, 
the Board observes that the appellant denied during his 
February 2007 VA examination that he had experienced any 
acute incapacitating episodes during the previous 12 month 
period of time that a physician prescribed bed rest for his 
low back. February 2007 VA examination report.  Based upon 
this information, the Board finds that an increased rating 
for the appellant's service-connected lumbosacral strain is 
not warranted under either the old schedular criteria or the 
revised schedular criteria for IVDS.   

Lastly, the Board finds that when the evidence of record is 
considered under the remaining diagnostic codes set forth in 
the revised rating schedule that became effective on 
September 23, 2003, an increased evaluation for the 
appellant's service-connected lumbosacral strain remains 
unavailable.  In regards to Diagnostic Code 5237 (lumbosacral 
strain), the Board once again notes that even though the 
appellant was found to have a markedly reduced range of 
motion upon VA examination in February 2007, the motion 
measurements obtained were determined to be in conflict with 
the objective medical evidence of record.  In addition, the 
February 2007 VA examiner found that the appellant had 
provided an incomplete effort on examination.  As such, the 
appellant's range of motion results are not deemed to be 
reliable; and the Board is left with the uncontroverted 
medical opinion provided by the February 2007 VA examiner 
that the appellant's lumbosacral strain is mild in severity.  
In light of the examiner's findings that the appellant's 
examination also did not reveal spasm or tenderness upon 
palpitation (February 2007 VA examination report, p. 2), the 
Board is of the opinion that the appellant's symptomatology 
does not meet the rating criteria for a 10 percent disability 
evaluation under the General Rating Formula for Rating 
Diseases and Injuries of the Spine, much less an increased 
rating of 20 percent.  

Moreover, the Board does not find that a higher evaluation is 
in order in this case on the basis of evaluating any 
associated objective neurologic abnormalities, including 
bowel or bladder impairment, as the abnormalities shown in 
the record have essentially been found to be the result of 
the appellant's IVDS rather than connected to his service-
connected lumbosacral strain. February 2007 VA examination 
report.  In this regard, the Board acknowledges that the 
appellant's medical records and most recent neurological 
examination reveal that he experiences neurologic 
abnormalities as a result of his present back condition.  In 
fact, during his February 2007 VA examination, the 
appellant's right thigh circumference was found to be 
slightly larger on the right then on the left; and his deep 
tendon reflexes were noted to be 1+ in the upper extremities 
and 2+ in the lower extremities. Id., p. 2.  On sensory 
examination, the appellant stated that his entire left lower 
extremity was numb in that it felt "like a shot of 
Novocain."  He also indicated that he could not distinguish 
sharp from dull in the entire left lower extremity.  Of 
interest to the Board, however, is the fact that the 
appellant was found to exhibit an incomplete effort during 
his motor examination. Id.  

Regardless of the questionable effort exhibited by the 
appellant upon examination (and its implications in terms of 
his subjective neurologic complaints), the Board observes 
that the neurologic symptomatology reported by the appellant 
has essentially been attributed by the February 2007 VA 
examiner as being the result of the appellant's 2002 motor 
vehicle accident.  In his report, the examiner stated that it 
was at least as likely as not that the symptomatology and 
effects of residuals of the appellant's mid-February 2002 
post-service accident could be separated from the 
symptomatology and effects of his service-connected 
lumbosacral strain.  In making this statement, the examiner 
opined that the appellant's service-connected lumbosacral 
spine resulted in 5 percent of his overall low back and lower 
extremities disability; and that 95 percent of the 
appellant's disability resulted from the 2002 injury (i.e., 
to include his intervertebral disc syndrome).  In arriving at 
this conclusion, the examiner found persuasive the severe 
nature of the appellant's 2002 accident, an accident so 
severe that the appellant fractured his proximal femur 
acetabulum and inferior symphysis.  The examiner was also 
persuaded by the fact that the appellant's medical records 
revealed that he reported no radiation of pain prior to his 
2002 injury; and that the appellant was apparently able to 
function from a physical standpoint in an occupational 
setting up until the time of his 2002 injury. See also 
September 2004 VA examination report (the appellant's 
neurological examination was found to be negative; and the 
appellant reported that his back pain did not radiate).      

In finding the February 2007 VA examiner's opinion persuasive 
and credible, the Board acknowledges that it requested in its 
May 2006 decision that the appellant be afforded separate VA 
orthopedic and neurological examinations. May 2006 BVA 
decision.  While the RO scheduled the appellant for a single 
VA orthopedic and neurological examination that was performed 
by a single medical doctor, the Board finds that the 
examination report substantially complies with the Board's 
remand instructions in light of the fact that the VA examiner 
detailed both his orthopedic and neurological findings 
sufficiently such that the Board is able to address the 
increased rating issues in this case.  Moreover, the 
appellant has not challenged the adequacy of the examination 
or the credentials of the examiner. 

Lastly, the Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
However, the Board finds that the medical evidence does not 
support the contention that the appellant has additional 
functional loss as a result of his mild service-connected 
lumbosacral strain beyond that contemplated by the current 
disability rating.  Therefore, the Board finds that 
consideration of the assignment of an increased evaluation 
under the criteria of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board has also considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  In this 
case, there has been no showing by the appellant that his 
mild service-connected lumbosacral strain has resulted in 
marked interference with his employability or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, the Board concludes that the preponderance of 
evidence is against the appellant's claim for an evaluation 
in excess of 10 percent for his service-connected lumbosacral 
strain, for the reasons discussed above.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, supra.  




ORDER

Service connection for bilateral hearing loss is denied.

An increased evaluation in excess of 10 percent for 
lumbosacral strain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


